Exhibit 10.3

 

ARAMARK

2005 DEFERRED COMPENSATION PLAN

 

I. PURPOSE

 

The ARAMARK 2005 Deferred Compensation Plan (the “Plan”) allows eligible
executives of the Company and its subsidiaries to defer the payment of their
Salary and/or Bonus until a specified date in the future.

 

II. DEFINITIONS

 

“Bonus” means amounts that are not salary or wages that are earned by the
Executive from the Company or a subsidiary in the form of an incentive or
performance bonus.

 

“Cause” means (i) the Executive’s conviction of or entry of a plea of guilty or
nolo contendere to a felony (or any similar crime for purposes of laws outside
the United States), (ii) the Executive’s fraud or dishonesty, (iii) the
Executive’s willful failure to perform assigned duties to the Company or an
affiliate, (iv) the Executive’s willful violation of the ARAMARK Business
Conduct Policy, or (v) the Executive’s intentionally working against the best
interest of the Company or an affiliate.

 

“Committee” means the committee appointed by the Board of Directors of the
Company to administer the Plan. As of the date of the adoption of the Plan, the
Committee shall be the Compensation and Human Resources Committee of the Board
of Directors of the Company.

 

“Company” means ARAMARK Corporation, a Delaware corporation.

 

“Deferral Account” means the bookkeeping account pursuant to which the Company
records amounts deferred by the Executive under the Plan.

 

“Effective Date” means January 1, 2005.

 

“Executive” means an employee of the Company or any subsidiary who is a member
of senior management and is identified as a key employee.

 

“Plan” means this ARAMARK 2005 Deferred Compensation Plan.

 

“Plan Administrator” means the individual(s) appointed by the Committee for
purposes of determining eligibility to make deferrals under the Plan and
administering deferral elections under the Plan.

 

“Plan Year” means the fiscal year of the Company; provided that the period
commencing on the Effective Date and ending on October 1, 2005 shall be the
initial Plan Year.



--------------------------------------------------------------------------------

“Salary” means an Executive’s base salary, wages and sales commissions (but
excludes bonuses, overtime pay, or incentive pay) earned by the Executive from
the Company or a subsidiary.

 

“Unforeseeable Emergency” means a severe financial hardship to the Executive
resulting from an illness or accident of the Executive, the Executive’s spouse
or a dependent (as defined in Section 152(a) of the Internal Revenue Code of
1986, as amended) of the Executive, loss of the Executive’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Executive.

 

III. ELIGIBILITY

 

The Plan Administrator shall determine, in its sole discretion, the Executives
eligible to participate in the Plan for purposes of deferring Salary and/or
Bonuses. Notwithstanding the foregoing, each Executive who, immediately prior to
the Effective Date, was a participating executive making deferrals under the
ARAMARK 2001 Deferred Compensation Plan, shall be eligible to participate in
this Plan on the Effective Date and to make deferrals of Salary and/or Bonus, as
applicable, earned in respect of periods on and after the Effective Time.

 

IV. DEFERRAL PROVISIONS

 

Salary and/or Bonuses may be deferred under this Plan pursuant to rules and
procedures established from time to time by the Committee. Such rules and
procedures may establish, among other things: (1) deadlines for filing deferral
elections under the Plan, (2) any applicable limits on the amount of Salary and
Bonus that may be deferred under the Plan, (3) any applicable limits on the
period or length of deferrals, (4) any conditions and limitations on changing or
revoking deferral elections during a Plan Year, including applicable penalties,
and (5) any conditions and limitations on withdrawals and distributions while
the Executive’s deferral election remains in effect. Notwithstanding the
foregoing, with respect to Executives who first become eligible to participate
in this Plan on the Effective Date as a result of the Executive’s participation
in the ARAMARK 2001 Deferred Compensation Plan, such Executive’s elections under
that ARAMARK 2001 Deferred Compensation Plan, as in effect immediately prior to
the Effective Date, shall continue to apply under this Plan with respect to
Salary and/or Bonuses, as applicable, earned in respect of periods on and after
the Effective Date to the extent consistent with the rules and procedures under
the Plan until changed by the Executive in accordance with the terms and
conditions of this Plan.

 

V. EARNINGS ON DEFERRAL ACCOUNTS

 

Deferral Accounts shall be credited with earnings, losses, interest, or other
forms of investment return pursuant to rules and procedures adopted by the
Committee, in its sole discretion. Deferrals shall be deemed to begin to accrue
earnings as of the date they would otherwise have been paid to the Executive.

 

2



--------------------------------------------------------------------------------

VI. PAYMENT PROVISIONS

 

Payment of deferrals shall be made pursuant to rules and procedures established
from time to time by the Committee.

 

VII. Hardship Withdrawals

 

The Committee may establish rules and procedures permitting Executives to
withdraw all or a portion of the amount then credited to the Executive’s
Deferral Account solely due to the Unforeseeable Emergency if approved by the
Committee in its sole discretion. The amounts distributed due to an
Unforeseeable Emergency cannot exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Executive’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). The Committee may delegate responsibility for administering and
reviewing hardship withdrawal requests to one or more individuals.

 

VIII. NO ASSIGNMENT OR ALIENATION OF BENEFITS

 

Except as hereinafter provided, amounts deferred under this Plan may not be
voluntarily or involuntarily assigned, pledged, or alienated. Unless required by
law, no execution or attachment of any amount that becomes payable pursuant to
any provision of this Plan shall be valid or recognized by the Company.

 

IX. NO RIGHT TO COMPANY ASSETS

 

Amounts credited to the Executive’s Deferral Account will not be held by the
Company in trust, escrow, or similar fiduciary capacity, and benefits paid under
the Plan shall be paid from general funds of the Company. Neither the Executive,
a beneficiary, nor any legal representative will have any right against the
Company with respect to any portion of the Deferral Account or any assets of the
Company or any subsidiary, except as a general, unsecured creditor of the
Company.

 

X. ADMINISTRATION

 

A. The Committee shall administer the Plan and shall be the sole interpreter and
arbiter of this Plan; provided, however, that the Committee may delegate to
other persons such of its functions as it deems appropriate. The Committee has
the right to amend the Plan’s provisions at any time, provided that such
amendments do not (1) decrease the balance of the Executive’s Deferral Account
at the time of such amendment, or (2) retroactively decrease the applicable rate
of interest, earnings or other investment return prior to the time of such
amendment. The individuals serving on the Committee shall be indemnified and
held harmless by the Company from any and all liability, costs, and expenses,
arising out of any action taken by any member with respect to the Plan to the
maximum extent permitted by law.

 

3



--------------------------------------------------------------------------------

B. The Board of Directors of the Company may at any time amend or terminate the
Plan as to all or any group of Executives. If the Plan is terminated, the
affected Executive’s Deferral Account will be distributed over the period
elected by the Executive.

 

XI. MISCELLANEOUS

 

A. The rights and obligations of the Company and its subsidiaries under this
Plan shall be binding on their successors and assigns.

 

B. This Plan shall not confer upon any person any right to be continued in the
employment of the Company or any subsidiary.

 

C. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect, the validity of the
other provisions of the Plan.

 

D. The Company is authorized to withhold amounts necessary to satisfy any
federal, state or local tax withholding requirements and social security or
other employee tax requirements applicable with respect to the deferral or
payment of amounts hereunder.

 

E. Notwithstanding anything in the Plan to the contrary, any payments hereunder
that would be subject to the additional income tax imposed by Section 409A of
the Internal Revenue Code of 1986, as amended shall be deferred until the
earliest date that such payments may be made without the imposition of such tax.

 

F. The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of management or highly
compensated employees within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

G. The Plan shall be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of law provisions
thereof, except to the extent pre-empted by ERISA.

 

4